Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 14/834,303 which was filed on 8/24/2015. 

Response to Amendment
In the reply file 9/13/2022, No claims have been amended, added, or canceled.  Accordingly, claims 1-24 stand pending.

Response to Arguments
Applicant’s arguments filed 9/13/2022 have been fully considered but are not persuasive.
The applicant argues that Colgrove, Zasman, and Pence do not teach that classification of a data set is based upon read data set metadata associated with a selected first data set for separately classifying on a data set by data set basis of the read data set metadata.  The applicant arguing that even though Pence teaches migrating data that are least frequently used, Pence does not teach how the data is classified as least frequently used.  The examiner respectfully disagrees.
As best understood by the examiner the prior art of Colgrove teaches, in column 6, lines 1-15, a multi-class file system with multiple user-defined storage classes based on how active the data is.  Colgrove teaches, in column 11 lines 62-64, tracking access of data; in column 11 lines 64-67, automatically downgrading at least a portion of the data on a storage class that has not been accessed for a given time interval, e.g. inactive; in column 12 lines 1-2, migrating the downgraded data to a lower storage class; and in column 12 lines 1-19, also upgrading and migrating accessed data, e.g. active, to higher storage classes.  Colgrove also teaches, in column 12 lines 9-23, breaking files down into ranges of blocks or extents so that files with multiple records with different usage characteristics, e.g. active/inactive, may be classified accordingly.  
Also, as best understood by the examiner the prior art of Zasman teaches, in column 3 lines 35-44, multiple data storage facilities of different types of classes and, in column 3 lines 46-62, uses metadata and/or actual content of the stored data to categorize each data item on a data item by data item basis, into a category such as active/inactive.
Also, as best understood by the examiner the prior art of Pence teaches, in column 1 lines 13-35, a data set consists of any collection or grouping of data and migrating data sets on a data set by data set basis and based on activity metadata.
It is however, noted that even though Colgrove teaches, in column 12 lines 9-23, classifying records within a file separately, Colgrove doesn’t specifically state classifying selected data sets including a plurality of files. Also that even though Zasman teaches, in column 3 lines 30-32, the system can operate on both unstructured data and structured data, Zasman doesn’t specifically state operating on data sets containing a plurality of files.  On the other hand Pence teaches, in column 1 lines 13-35 data set consists of any collection or grouping of data and migrating data sets on a data set by data set basis and based on activity metadata.  When combined with the separately classifying data as taught by Colgrove and Zasman with the data sets of Pence the limitations of separately classifying data sets would be taught.  Therefore, the examiner is not persuaded.
The applicant argues that there is no motivation for one of ordinary skill to combine the references of Colgrove and Zasman with Pence.  The examiner respectfully disagrees. Colgrove teaches, in column 1 lines 25-33, and Zasman teaches, in column 2 lines 17-32, the need for increased storage capacity and using Hierarchical Storage Management (HSM) to achieve that required storage capacity while reducing administrative and storage costs. Additionally Pence teaches, column 1 lines 13-35, using HSM to address the problem of an ever increasing need of storage capacity.  This means there would be proper motivation for one or ordinary skill to combine the references as argued above.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US7103740), hereinafter Colgrove, in view of Zasman (US7693877), and Pence (US6199146)

Regarding Claim 1:
Colgrove teaches:
	A method, comprising operations of a processor in a computing system having a storage system (Colgrove, figure 5, note processor), the processor operations comprising: performing by data activity tracking control logic (Colgrove, column 2 lines 20-33, column 11 line 62 – column 12 line 9, note inodes are metadata that contain last access and modification times, note tracking access of data using the metadata means metadata is read, note classifying data, e.g. selected data for classification): reading metadata from a storage unit which is a storage volume of storage, each data unit residing in a storage performance tier of a plurality of storage performance tiers of the storage system, and has associated data set metadata (Colgrove, column 2 lines 20-33, column 11 line 62 – column 12 line 9, note inodes are metadata that contain last access and modification times, note tracking access of data using the metadata means metadata is read and the data set has associated metadata); 
selecting a first stored data for classification (Colgrove, abstract, column 2 lines 20-33, column 11 line 62 – column 12 line 9, note inodes are metadata that contain last access and modification times, note classifying data, e.g. selected data for classification, to a lower storage class based on access times, which is interpreted as being inactive);
based upon read data metadata associated with a selected first data, separately classifying on a data by data basis, the selected first stored data of the storage unit as one of active and inactive so that the selected first data has one of an active data classification and an inactive data classification (Colgrove, abstract, column 2 lines 20-33, column 11 line 62 – column 12 line 9, note inodes are metadata that contain last access and modification times, note classifying data to a lower storage class based on access times, which is interpreted as being inactive.  Colgrove teaches the metadata containing access times and classifying separately based on the metadata); 
In response to separately classifying the selected first data as inactive so as to have an inactive data classification, selecting data units containing data of the inactive classified first data from the plurality of data units of the storage unit storing data of the plurality of data (Colgrove, claim 1, column 6 lines 1-15, column 11 line 62 – column 12 line 9, note after data is separately classified, data is migrated based on whether it is active or inactive data); and 
migrating data of the inactive classified first data from the selected data units of a first storage performance tier to a second storage performance tier having a lower level of storage performance than the first storage performance tier (Colgrove, claim 1, column 6 lines 1-15, column 11 line 62 – column 12 line 9, note data is migrated based on whether it is active or inactive data).
While Colgrove teaches tracking data activity and downgrading storage classes based on inactivity read from metadata from a storage unit, Colgrove doesn’t specifically state the storage unit being a storage unit data structure for a storage unit storing data of a plurality of data sets stored in a plurality of data units of the storage unit.  While Colgrove teaches classifying records within a file separately, Colgrove doesn’t specifically teach wherein each data set includes data of a plurality of files, selecting a first stored data set for classification, and While Colgrove teaches using data metadata associated with the selected data to separately classifying data, Colgrove doesn’t specifically teach based upon read data set metadata associated with a selected first data set, separately classifying on a data set by data set basis. However, Zasman is in the same field of invention, data management, and Zasman teaches:
selecting a first stored data set for classification (Zasman, column 3, lines 35-61, note using the metadata to classify data, e.g. data selected for classification);
based upon read data set metadata associated with a selected first data set, separately classifying on a data set by data set basis, the selected first stored data set of the storage unit as one of active and inactive so that the selected first data set has one of an active data set classification and an inactive data set classification (Zasman, column 3, lines 35-61, note using the metadata to separately classify data base on being active means it’s associated with the data set)
In response to separately classifying the selected first data as inactive so as to have an inactive data classification, selecting data units containing data of the inactive classified first data from the plurality of data units of the storage unit storing data of the plurality of data (Zasman, column 3 line 35 – column 4 line 13, note after separately classifying, selecting the inactive data set to be migrated to less-expensive mass storage)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Zasman as modified because this would improve the lifecycle management of data as well as cost efficiency (Zasman, column 2 lines 17-33).
While Colgrove as modified teaches selecting data sets for classification and using read data set metadata associated with the selected data set, Colgrove as modified doesn’t specifically teach a storage unit which is a storage volume of storage, the storage unit data structure for a storage unit storing data of a plurality of data sets stored in a plurality of data units of the storage unit wherein each data set includes data of a plurality of files.  However, Pence is in the same field of invention, data management, and Pence teaches:
a storage unit which is a storage volume of storage, the storage unit storing data of a plurality of data sets stored in in a plurality of data units of the storage unit, wherein each data set includes data of a plurality of files (Pence, column 1 lines 13-35, note a data set consists of any collection or grouping of data; note migrating data sets on a data set by data set basis and based on activity metadata.  When combined with the other cited references this would be applied for the classification and migration of data to different performance tiers based on the classification as taught by Colgrove and Zasman);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Pence as modified because this improve storage capacity and management (Pence, column 1 lines 13-35).

Regarding Claim 2:
Colgrove as modified teaches the method as disclosed above;
Colgrove as modified further teaches:
based upon read metadata, classifying a second data set of the storage unit as one of active and inactive (Colgrove, abstract, column 2 lines 20-33, column 11 line 62 – column 12 line 9, note inodes are metadata that contain last access and modification times, note classifying data to a lower storage class based on access times, which is interpreted as being inactive; note that this is for all sets of data, including a second set) (Zasman, column 3, lines 35-61, note using the metadata to categorize data base on being active; note this is for all sets of data, including a second set) (Pence, column 1 lines 13-35, note a data set consists of any collection or grouping of data; note migrating data sets based on activity metadata.  When combined with the other cited references this would be applied for the classification and migration of data to different performance tiers based on the classification as taught by Colgrove and Zasman); and 
in response to classifying the second data set as active so as to have an active data set classification, maintaining the storage performance tier unchanged for data units of the storage unit storing data of the active classified second data set (Colgrove, abstract, column 11 line 62 – column 12 line 9, note classifying data to a lower storage class based on access times is done automatically, therefore no changed occurs when active data remains classified as active).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Zasman as modified because this would improve the lifecycle management of data as well as cost efficiency (Zasman, column 2 lines 17-33).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Pence as modified because this improve storage capacity and management (Pence, column 1 lines 13-35).

Regarding Claim 3:
Colgrove as modified teaches the method as disclosed above;
Colgrove as modified further teaches:
maintaining in a storage unit data structure for the storage unit, metadata identifying for each data set having data stored within the storage unit, whether the current status of the data set is one of open for input/output operations and closed for input/output operations, and metadata identifying the date the data of the data set was last referenced, and wherein the classifying a first data set of the storage unit as one of active and inactive is a function of whether the current status of the first data set having data stored in the storage unit is identified as closed for input/output operations, and  whether the last referenced date of a first data set identified as closed for input/output operations is prior to a predetermined value (Colgrove, abstract, column 3 lines 11-42, column 2 lines 20-33, column 11 line 62 – column 12 line 9, note some of the storage classes are writable, e.g. open for input/output operations, and some are read-only, e.g. not open, note inodes are part of the metadata and contain last access and modification times, note classification and migration is done automatically and if inactive data is already stored on a lower tiered storage class no migration is performed and if inactive data is determined to be on a higher tiered storage class, e.g. one open to input/output, it is migrated if the last reference data is passed a predetermined threshold value) (Zasman, column 3, lines 35-61, note using the metadata to categorize data base on being active) (Pence, column 1 lines 13-35, note a data set consists of any collection or grouping of data; note migrating data sets based on activity metadata.  When combined with the other cited references this would be applied for the classification and migration of data to different performance tiers based on the classification as taught by Colgrove and Zasman);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Zasman as modified because this would improve the lifecycle management of data as well as cost efficiency (Zasman, column 2 lines 17-33).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Pence as modified because this improve storage capacity and management (Pence, column 1 lines 13-35).

Regarding Claim 4:
Colgrove as modified teaches the method as disclosed above;
Colgrove as modified further teaches:
comprising a host issuing input/output requests to a storage controller controlling the storage unit, and wherein the metadata reading operations are performed by the host and wherein the data migrating operations are performed by the storage controller in response to data from the host identifying data set candidates for migration and locations of data units storing data of each data set candidate for migration (Colgrove, figures 2-6, abstract, claim 1, column 11 line 43 – column 12 line 8, note policies may be implemented for assignment and migration decisions, note specific data can be targeted) (Zasman, column 3, lines 35-61, note using the metadata to categorize data base on being active) (Pence, column 1 lines 13-35, note a data set consists of any collection or grouping of data; note migrating data sets based on activity metadata.  When combined with the other cited references this would be applied for the classification and migration of data to different performance tiers based on the classification as taught by Colgrove and Zasman);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Zasman as modified because this would improve the lifecycle management of data as well as cost efficiency (Zasman, column 2 lines 17-33).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Pence as modified because this improve storage capacity and management (Pence, column 1 lines 13-35).

Regarding Claim 5:
Colgrove as modified teaches the method as disclosed above;
Colgrove as modified further teaches:
a host issuing input/output requests to a storage controller controlling the storage unit, and wherein the metadata reading operations are performed by the storage controller and wherein the data migrating operations are performed by the storage controller in response to data generated by the storage controller identifying data set candidates for migration and locations of data units storing data of each data set candidate for migration (Colgrove, figures 2-6, abstract, claim 1, column 11 line 43 – column 12 line 8,  note data may be automatically migrated based on whether it is active or inactive data) (Zasman, column 3, lines 35-61, note using the metadata to categorize data base on being active) (Pence, column 1 lines 13-35, note a data set consists of any collection or grouping of data; note migrating data sets based on activity metadata.  When combined with the other cited references this would be applied for the classification and migration of data to different performance tiers based on the classification as taught by Colgrove and Zasman);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Zasman as modified because this would improve the lifecycle management of data as well as cost efficiency (Zasman, column 2 lines 17-33).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Pence as modified because this improve storage capacity and management (Pence, column 1 lines 13-35).

Claim 9 discloses substantially the same limitations as claim 1 respectively, except claim 9 is directed to a computer program product having a host issuing input/output requests to a storage system having a storage controller and a plurality of storage units coupled to the storage controller, the computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, figures 2-5), while claim 1 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 1.

Claim 10 discloses substantially the same limitations as claim 2 respectively, except claim 10 is directed to a computer program product having a host issuing input/output requests to a storage system having a storage controller and a plurality of storage units coupled to the storage controller, the computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, figures 2-5), while claim 2 is directed to a method. Therefore claim 10 is rejected under the same rationale set forth for claim 2.

Claim 11 discloses substantially the same limitations as claim 3 respectively, except claim 11 is directed to a computer program product having a host issuing input/output requests to a storage system having a storage controller and a plurality of storage units coupled to the storage controller, the computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, figures 2-5), while claim 3 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 3.

Claim 12 discloses substantially the same limitations as claim 4 respectively, except claim 12 is directed to a computer program product having a host issuing input/output requests to a storage system having a storage controller and a plurality of storage units coupled to the storage controller, the computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, figures 2-5), while claim 4 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 4.

Claim 13 discloses substantially the same limitations as claim 5 respectively, except claim 13 is directed to a computer program product having a host issuing input/output requests to a storage system having a storage controller and a plurality of storage units coupled to the storage controller, the computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, figures 2-5), while claim 5 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 5.

Claim 17 discloses substantially the same limitations as claim 1 respectively, except claim 17 is directed to a system having a storage controller having a processor, and a plurality of storage units arranged in a plurality of storage performance tiers coupled to the storage controller, said storage controller adapted to control the plurality of storage units, each storage unit having a storage unit data structure and adapted to store data of a plurality of data sets in a plurality of data units of the storage unit, each data unit residing in a storage performance tier of the plurality of storage performance tiers of the storage system; a host having a processor and adapted to issue input/output requests to the storage controller; and a computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, abstract, claim 1, column 6 lines 1-15, column 11 line 62 – column 12 line 9, figures 2-5), while claim 1 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 1.

Claim 18 discloses substantially the same limitations as claim 2 respectively, except claim 18 is directed to a system having a storage controller having a processor, and a plurality of storage units arranged in a plurality of storage performance tiers coupled to the storage controller, said storage controller adapted to control the plurality of storage units, each storage unit having a storage unit data structure and adapted to store data of a plurality of data sets in a plurality of data units of the storage unit, each data unit residing in a storage performance tier of the plurality of storage performance tiers of the storage system; a host having a processor and adapted to issue input/output requests to the storage controller; and a computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, abstract, claim 1, column 6 lines 1-15, column 11 line 62 – column 12 line 9, figures 2-5), while claim 2 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 2.

Claim 19 discloses substantially the same limitations as claim 3 respectively, except claim 19 is directed to a system having a storage controller having a processor, and a plurality of storage units arranged in a plurality of storage performance tiers coupled to the storage controller, said storage controller adapted to control the plurality of storage units, each storage unit having a storage unit data structure and adapted to store data of a plurality of data sets in a plurality of data units of the storage unit, each data unit residing in a storage performance tier of the plurality of storage performance tiers of the storage system; a host having a processor and adapted to issue input/output requests to the storage controller; and a computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, abstract, claim 1, column 6 lines 1-15, column 11 line 62 – column 12 line 9, figures 2-5), while claim 3 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 3.

Claim 20 discloses substantially the same limitations as claim 4 respectively, except claim 20 is directed to a system having a storage controller having a processor, and a plurality of storage units arranged in a plurality of storage performance tiers coupled to the storage controller, said storage controller adapted to control the plurality of storage units, each storage unit having a storage unit data structure and adapted to store data of a plurality of data sets in a plurality of data units of the storage unit, each data unit residing in a storage performance tier of the plurality of storage performance tiers of the storage system; a host having a processor and adapted to issue input/output requests to the storage controller; and a computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, abstract, claim 1, column 6 lines 1-15, column 11 line 62 – column 12 line 9, figures 2-5), while claim 4 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 4.

Claim 21 discloses substantially the same limitations as claim 5 respectively, except claim 21 is directed to a system having a storage controller having a processor, and a plurality of storage units arranged in a plurality of storage performance tiers coupled to the storage controller, said storage controller adapted to control the plurality of storage units, each storage unit having a storage unit data structure and adapted to store data of a plurality of data sets in a plurality of data units of the storage unit, each data unit residing in a storage performance tier of the plurality of storage performance tiers of the storage system; a host having a processor and adapted to issue input/output requests to the storage controller; and a computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, abstract, claim 1, column 6 lines 1-15, column 11 line 62 – column 12 line 9, figures 2-5), while claim 5 is directed to a method. Therefore claim 21 is rejected under the same rationale set forth for claim 5.

Claim Rejections - 35 USC § 103

Claims 6-8, 14-16, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove in view of Zasman, Pence, and Szowa et al. (US20100199058), hereinafter Szowa.

Regarding Claim 6:
Colgrove as modified teaches the method as disclosed above;
Colgrove as modified further teaches:
wherein the data unit is a storage allocation unit of the storage volume (Colgrove, abstract, claim 1, figures 2-6, column 14, lines 21-41, note volume manager and multi-class storages) (Pence, column 1 lines 13-35, note a data set consists of any collection or grouping of data; note migrating data sets based on activity metadata.  When combined with the other cited references this would be applied for the classification and migration of data to different performance tiers based on the classification as taught by Colgrove and Zasman), wherein the metadata maintaining includes maintaining in the storage volume, metadata identifying for each dataset stored within the storage volume, whether the current status of the data set is one of open for input/output operations and closed for input/output operations, and metadata identifying the date the data of the data set was last referenced (Colgrove, abstract, column 3 lines 11-42, column 2 lines 20-33, column 11 line 62 – column 12 line 9, note some of the storage classes are writable, e.g. open for input/output operations, and some are read-only, e.g. not open, note inodes are part of the metadata and contain last access and modification times and storage class) (Zasman, column 3, lines 35-61, note using the metadata to categorize data base on being active) (Pence, column 1 lines 13-35, note a data set consists of any collection or grouping of data; note migrating data sets based on activity metadata.  When combined with the other cited references this would be applied for the classification and migration of data to different performance tiers based on the classification as taught by Colgrove and Zasman); and 
wherein a multivolume data set has data stored in a collection of storage volumes, each storage volume of the collection of storage volumes (Colgrove, abstract, claim 1, figures 2-6, column 14, lines 21-41, note volume manager and multi-class storages) (Pence, column 1 lines 13-35, note a data set consists of any collection or grouping of data; note migrating data sets based on activity metadata.  When combined with the other cited references this would be applied for the classification and migration of data to different performance tiers based on the classification as taught by Colgrove and Zasman) storing metadata identifying for the multivolume data set stored within the storage volume, whether the current status of the multivolume data set is one of open for input/output operations and closed for input/output operations, and metadata identifying the date data of the multivolume data set was last referenced (Colgrove, abstract, column 3 lines 11-42, column 2 lines 20-33, column 11 line 62 – column 12 line 9, note some of the storage classes are writable, e.g. open for input/output operations, and some are read-only, e.g. not open, note inodes are part of the metadata and contain last access and modification times and storage class) (Zasman, column 3, lines 35-61, note using the metadata to categorize data base on being active) (Pence, column 1 lines 13-35, note a data set consists of any collection or grouping of data; note migrating data sets based on activity metadata.  When combined with the other cited references this would be applied for the classification and migration of data to different performance tiers based on the classification as taught by Colgrove and Zasman).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Zasman as modified because this would improve the lifecycle management of data as well as cost efficiency (Zasman, column 2 lines 17-33).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Pence as modified because this improve storage capacity and management (Pence, column 1 lines 13-35).
While Colgrove as modified teaches storing metadata, Colgrove as modified doesn’t specifically teach the data structure is a volume table of contents (VTOC) for the storage volume.  However, Szowa is in the same field of invention, data set management, and Szowa teaches:
the data structure is a volume table of contents (VTOC) for the storage volume (Szowa, [0014], note the use of volume table of contents (VTOC));
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Szowa as modified because this would improve the monitoring data sets and storage allocation (Szowa, [0004]).

Regarding Claim 7:
Colgrove as modified teaches the method as disclosed above;
Colgrove as modified further teaches:
wherein the storage unit is a storage volume of storage and the data unit is a storage allocation unit of the storage volume, and the data set comprises data stored in a plurality of data extents, each data extent comprising data of the data set stored in a plurality of physically contiguous storage allocation units (Colgrove, abstract, claim 1, figures 2-6, column 12 lines 9-23, column 14, lines 21-41, note files may be broken down into a plurality of data extents, note volume manager and multi-class storages) (Pence, column 1 lines 13-35, note a data set consists of any collection or grouping of data; note migrating data sets based on activity metadata.  When combined with the other cited references this would be applied for the classification and migration of data to different performance tiers based on the classification as taught by Colgrove and Zasman);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Pence as modified because this improve storage capacity and management (Pence, column 1 lines 13-35).
While Colgrove as modified teaches storage units, Colgrove as modified doesn’t specifically teach the data structure is a volume table of contents (VTOC) for the storage volume. However, Szowa is in the same field of invention, data set management, and Szowa teaches:
the data structure is a volume table of contents (VTOC) for the storage volume (Szowa, [0014], note the use of volume table of contents (VTOC));
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Szowa as modified because this would improve the monitoring data sets and storage allocation (Szowa, [0004]).

Regarding Claim 8:
Colgrove as modified teaches the method as disclosed above;
Colgrove as modified further teaches:
wherein the storage volume is a virtual storage volume having a plurality of virtual storage allocation units, each virtual storage allocation unit being mapped to a physical storage allocation unit in a storage performance tier, said method further comprising, upon migrating data of the inactive classified first data set from selected physical storage allocation units of the first storage performance tier to the second storage performance tier having a lower level of storage performance than the first storage performance tier, updating a mapping of virtual allocation units to physical allocation units to map virtual allocation units of the inactive classified first data set migrated to physical storage allocation units of the second performance tier (Colgrove, abstract, claim 1, figure 4, column 13 line 29 – column 14 line 41, column 11 line 62 – column 12 line 9, column 2 lines 20-33, note virtualization layer, note updates to location after storage class migration) (Zasman, column 3, lines 35-61, note using the metadata to categorize data base on being active) (Pence, column 1 lines 13-35, note a data set consists of any collection or grouping of data; note migrating data sets based on activity metadata.  When combined with the other cited references this would be applied for the classification and migration of data to different performance tiers based on the classification as taught by Colgrove and Zasman).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Zasman as modified because this would improve the lifecycle management of data as well as cost efficiency (Zasman, column 2 lines 17-33).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references with Pence as modified because this improve storage capacity and management (Pence, column 1 lines 13-35).

Claim 14 discloses substantially the same limitations as claim 6 respectively, except claim 14 is directed to a computer program product having a host issuing input/output requests to a storage system having a storage controller and a plurality of storage units coupled to the storage controller, the computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, figures 2-5), while claim 6 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 6.

Claim 15 discloses substantially the same limitations as claim 7 respectively, except claim 15 is directed to a computer program product having a host issuing input/output requests to a storage system having a storage controller and a plurality of storage units coupled to the storage controller, the computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, figures 2-5), while claim 7 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 7.

Claim 16 discloses substantially the same limitations as claim 8 respectively, except claim 16 is directed to a computer program product having a host issuing input/output requests to a storage system having a storage controller and a plurality of storage units coupled to the storage controller, the computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, figures 2-5), while claim 8 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 8.

Claim 22 discloses substantially the same limitations as claim 6 respectively, except claim 22 is directed to a system having a storage controller having a processor, and a plurality of storage units arranged in a plurality of storage performance tiers coupled to the storage controller, said storage controller adapted to control the plurality of storage units, each storage unit having a storage unit data structure and adapted to store data of a plurality of data sets in a plurality of data units of the storage unit, each data unit residing in a storage performance tier of the plurality of storage performance tiers of the storage system; a host having a processor and adapted to issue input/output requests to the storage controller; and a computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, abstract, claim 1, column 6 lines 1-15, column 11 line 62 – column 12 line 9, figures 2-5), while claim 6 is directed to a method. Therefore claim 22 is rejected under the same rationale set forth for claim 6.

Claim 23 discloses substantially the same limitations as claim 7 respectively, except claim 23 is directed to a system having a storage controller having a processor, and a plurality of storage units arranged in a plurality of storage performance tiers coupled to the storage controller, said storage controller adapted to control the plurality of storage units, each storage unit having a storage unit data structure and adapted to store data of a plurality of data sets in a plurality of data units of the storage unit, each data unit residing in a storage performance tier of the plurality of storage performance tiers of the storage system; a host having a processor and adapted to issue input/output requests to the storage controller; and a computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, abstract, claim 1, column 6 lines 1-15, column 11 line 62 – column 12 line 9, figures 2-5), while claim 7 is directed to a method. Therefore claim 23 is rejected under the same rationale set forth for claim 7.

Claim 24 discloses substantially the same limitations as claim 8 respectively, except claim 24 is directed to a system having a storage controller having a processor, and a plurality of storage units arranged in a plurality of storage performance tiers coupled to the storage controller, said storage controller adapted to control the plurality of storage units, each storage unit having a storage unit data structure and adapted to store data of a plurality of data sets in a plurality of data units of the storage unit, each data unit residing in a storage performance tier of the plurality of storage performance tiers of the storage system; a host having a processor and adapted to issue input/output requests to the storage controller; and a computer program product comprising at least one computer readable storage medium having computer readable program instructions embodied therewith, the program instructions executable by at least one processor of the computing system to cause the at least one processor to perform operations (Colgrove, abstract, claim 1, column 6 lines 1-15, column 11 line 62 – column 12 line 9, figures 2-5), while claim 8 is directed to a method. Therefore claim 24 is rejected under the same rationale set forth for claim 8.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogers et al. (US2014/0324860) teaches content selection for storage tiering for groups of files; Kraemer et al. (US2014/0101158) teaches grouping files in at least one container and moving to the at least one container to different tiers based on the rules or the metadata; Ashton et al. “Two decades of policy-based storage management for the IBM mainframe computer” (2003) teaches using data-set level policies for migration and expiration of data sets; Saito et al. (US2012/0023292) teaches separately classifying storage devices; Faibish et al. (US8006111) teaches separately classifying groups of files as active/inactive to perform operations on the group;
Reed et al. (US2013/0024640) teaches using Hierarchal storage management and separately classifying data sets.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             12/2/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152